Citation Nr: 0315206	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office in Waco, 
Texas.


REMAND

By VA Form 21-4138, dated in September 1998, the veteran 
described his stressors.  He indicated that in 1973 he was 
assigned to USS Hull DD 945 offshore from Vietnam.  The 
veteran recalled that on one night the ship was "line 
backing," which he described as running the ship up to the 
beach and firing all guns as fast as possible, then, turning 
back to sea before anyone could retaliate.  On the occasion 
he described, their artillery hit an ammo depot and the 
horizon lit up.  The veteran states that he could see people 
on fire running everywhere and could hear the screams.  He 
also indicated that on various occasions, the ship was fired 
upon and the crew was called to general quarters for battle.

The veteran further elaborated on his stressor in a local 
hearing in May 2001.  His testimony indicates as follows:

The veteran believes that his problems with PTSD began with 
line backing off the coast.  He recalls an incident when his 
ship ran up to the beach and shot "quite a few 5-inch 
shells."  (Transcript (T.) at p. 2)  The ship was about 11/2-
football fields away from shore, approximately 100 or 150 
yards.  At the time, he was up on the wing of the bridge and 
a quartermaster.  His station was up on the bridge.  He did 
not need binoculars to see the events on shore.  (T. at pp. 
5-6)  He believes that he heard people screaming and figures 
burning.  He is unsure whether the ship was actually close 
enough for him to have heard the screaming.  (T. at p. 2)  

In March 2002, the RO requested verification of the veteran's 
stressor event from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  USASCRUR  responded by 
letter dated in April 2002.  Their letter indicates that the 
information provided by the veteran was "insufficient to 
conduct meaningful research."  It advised that the veteran 
needed to provide additional information, such as, the date 
of the event within 60 days, type and location, number and 
full names of casualties, in order for USASCRUR to provide 
research concerning specific combat incidents.

The Board notes that the veteran was not properly notified 
that the RO was having difficulty obtaining evidence from 
USASCRUR, as is required by the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Regulations implementing the VCAA set forth, 
among other requirements:

"If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim."

 38 U.S.C.A. § 5103A(b)(2).

Accordingly, the Board finds that additional notification and 
development are needed to assist the veteran.  To ensure that 
the VA has met its duty to assist the claimant in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be advised by 
letter of the following:

(a)  The VA sought to obtain USS Hull 
unit records from USASCRUR to verify the 
veteran's stressor as he described it in 
his Statement in Support of Claim (VA 
Form 21-4138) dated in October 1998;

(b)  USASCRUR responded by letter, 
indicating that it had determined that 
the veteran's statement contained 
insufficient information to conduct 
meaningful research.  (A copy of the 
USASCRUR letter should be attached to the 
letter to the veteran);  

(c)  The veteran has a period of 30 days 
to forward more detailed information 
regarding his stressor statement as 
previously described in this REMAND.  

(d)  Once the 30 days have expired, the 
VA will make a final request to USASCRUR 
for USS Hull unit records for the period 
of August 1973, unless the veteran 
provides information that indicates other 
pertinent dates apply.

3.   Once the claimant has responded, or 
after the period for a response has 
elapsed without a response, the RO should 
make an effort to confirm the stressor 
supplied by the veteran through all 
appropriate channels, such as USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150.  USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressor, at a minimum, a command history 
for the USS Hull for the month of August 
1973.  

4.  After the foregoing development has 
been completed to the extent possible, 
the RO should determine whether one or 
more alleged stressor events have been 
verified.  If the RO concludes that no 
alleged stressor event has been verified, 
it may deny the claim on that basis.

5.  If the RO determines that there is 
credible supporting evidence that one or 
more claimed stressor actually occurred, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
by a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements could be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  

Notwithstanding any diagnosis of PTSD 
attributed to one or more verified 
stressor events, if the RO should further 
determine whether it finds the claimant's 
reports of subjective symptoms of PTSD to 
be credible.  If the RO finds the 
claimant's reports of subjective symptoms 
of PTSD credible, it may grant the claim.  
If the RO finds the claimant's reports of 
subjective symptoms of PTSD not credible, 
it may deny the claim.

8.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




